Exhibit 10.1

FIRST AMENDMENT


THIS FIRST AMENDMENT (the “Amendment”) is made and entered into as of the ___
day of March, 2017, by and between PS Business Parks, L.P., a California limited
partnership (“Landlord”), and Luminex Corporation; a Delaware corporation
(“Tenant”).


RECITALS


A.
Landlord and Tenant are parties to that certain lease dated September 30, 2014
(the “Lease”).· Pursuant to the Lease, Landlord has leased to Tenant space
currently containing approximately 162,117 rentable square feet (the “Original
Premises”) comprised of (i) 53,925 rentable square feet commonly known as Suites
110, 120, 122, 125, 130, 145, and 150 located at 12201 Technology Blvd., Austin,
TX 78727, (the “McNeil 3 Building”); (ii) 35,450 rentable square feet commonly
known as Suites H, K, and K1 located at 12212 Technology Blvd., Austin, TX
78727, (the “McNeil 4 Building”); (iii) 44,378 rentable square feet commonly
known as Suite A located at 12112 Technology Blvd., Austin, TX 78727, (the
“McNeil 5 Building”); and (iv) 28,364 rentable square feet commonly known as
Suite A located at 12100 Technology Blvd., Austin, TX 78727, (the “McNeil 6
Building”). The McNeil 3 Building is a part of the Project commonly referred to
as McNeil 3 (the “McNeil 3 Project”) in the buildings commonly known as McNeil
3, 4, 5 and 6 located at 12100, 12201, 12212 and 12112 Technology Boulevard,
Austin, Texas 78727 (the “Existing Buildings”), which is a part of the project
commonly referred to as McNeil 3, 4, 5 and 6 (the “Existing Project”).



B.
Tenant has requested that additional space containing approximately 22,004
rentable square feel described as Suite 800 located at 12301 Technology Blvd.,
Austin, TX (the “Expansion Space”) of the Building shown on Exhibit A hereto
(the “McNeil 8 Building”) be added to the Original Premises and that the Lease
be appropriately amended and Landlord is willing to do the same on the following
terms and conditions.



NOW, THEREFORE, In consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:


I.
Expansion and Effective Date. Effective as of July 1, 2017 (the “Expansion
Effective Date”), the Premises, as defined in the Lease, is increased from
162,117 rentable square feet to 184,121 rentable square feet by the addition of
the Expansion Space, and from and after the Expansion Effective Date, the
Original Premises and the Expansion Space, collectively, shall be deemed the
Premises, as defined In the lease. The Expansion Space is subject to all the
terms and conditions of the Lease except as expressly modified herein and except
that Tenant shall not be entitled to receive any allowances, abatements or other
financial concessions granted with respect to the Original Premises unless such
concessions are expressly provided for herein with respect to the Expansion
Space.



II.
Term. The Term of the Lease, solely with regard to the Expansion Space, shall
commence on the Expansion Effective Date and expire on June 30, 2022 (the
“’Expansion Space Expiration Date”).



III.
Termination of McNeil 8 Existing Lease. Tenant is currently in possession of the
Expansion Space pursuant to the terms of that certain lease agreement dated
April 27, 2012 (the “McNeil 8 Existing lease”) by and between Tenant, as tenant,
and Landlord's predecessor in interest. The parties hereto acknowledge and agree
that, notwithstanding any provision to the contrary set forth in the McNeil 8
Existing Lease, the McNeil 8 Existing Lease Is currently in full force and
effect, has continued in full force and effect without interruption since the
date Tenant initially took occupancy of the Expansion Space under the McNeil 8
Existing lease. In addition, notwithstanding to the contrary contained In the
McNeil 8 Existing Lease, effective as of 11:59 p.m. (Central Time) on the day
Immediately prior to the Expansion Effective Date (the “McNeil 8 Existing Lease
Termination Date”) the McNeil 8 Existing Lease shall expire by its terms and be
of no further force or effect and Landlord and Tenant's rights and obligations
with respect to the Expansion Space arising or accruing thereafter shall be as
set forth in the Lease, provided, however, that Landlord and Tenant shall remain
liable under the terms of the McNeil 8 Existing Lease with respect to (i) any
obligations which specifically survive the term of the McNeil 8 Existing Lease
and (ii) for the performance of all of their respective obligations under the
McNeil 8 Existing Lease accruing prior to the McNeil 8 Existing Lease
Termination Date, including, without limitation, with respect to any liability
arising on or before such date related to Tenant's use, occupancy or control of
the Expansion Space during the term of the McNeil 8 Existing Lease (including,
without limitation, with respect to




--------------------------------------------------------------------------------





hazardous materials brought onto or about the Expansion Space or permitted or
suffered to be brought onto or about the Expansion Space by Tenant or anyone for
whom Tenant may be liable and Tenant's obligation to pay Landlord any amounts
due under the McNeil 8 Existing Lease).


IV.
Base Rent.



A.
Base Rent for Expansion Space from Expansion Effective Date through Expansion
Space Expiration Date. As of the Expansion Effective Date, and in addition to
Tenant's obligation to pay Base Rent for the Original Premises, Tenant shall pay
Landlord Base Rent for the Expansion Space as follows:



Period of Term
Monthly Base Rent
July 1, 2017 - June 30, 2018
$25,304.60
July 1, 2018 - June 30, 2019
$25 964.72
July 1, 2019 - June 30, 2020
$26,624.84
July 1, 2020 - June 30, 2021
$27 284.96
July 1, 2021 - June 30, 2022
$27,945.08



All such Base Rent shall be payable by Tenant in accordance with the terms of
the lease.


V.
Additional Security Deposit. Upon the Expansion Effective Date, Tenant
authorizes and directs Landlord to apply the sum Landlord currently holds under
the McNeil 8 Existing lease as the security deposit (in the sum of $21,188.51)
which will be added to and become part of the Security Deposit held by Landlord
as provided under Section 5 of the Lease as security for payment of rent and the
performance of the other terms and conditions of the Lease by Tenant
Accordingly, simultaneous with the Expansion Effective Date, the Security
Deposit under the Lease, shall be increased from $153,539.65 to $174,728.16.



VI.
Tenant's Proportionate Share. For the period commencing with the Expansion
Effective Date and ending on the Expansion Space Expiration Date, Tenant's
Proportionate Share for the Expansion Space is 97.44% of McNeil 8.



VII.
Operating Expenses. For the period commencing with the Expansion Effective Date
and ending on the Expansion Space Expiration Date, Tenant shall pay for Tenant’s
Proportionate Share of Operating Expenses applicable to the Expansion Space In
accordance with the terms of the lease.



VIII.
Improvements to Expansion Space.



A.
Condition of Expansion Space. Tenant is in possession of the Expansion Space and
accepts the same “as is” without any agreements, representations, understandings
or obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.



B.
Responsibility for Improvements to Expansion Space. Tenant may perform
improvements to the Premises In accordance with the Work Letter attached hereto
as Exhibit C and Tenant shall be entitled to an improvement allowance in
connection with such work as more fully described in Exhibit C.



IX.
Other Provisions. Landlord and Tenant agree that, effective as of the date of
this Amendment (unless different effective date(s) is/are specifically
referenced in this Section). the Lease shall be amended in the following
additional respects:



A.Landlord's Address. Landlord's address for notices as set forth in the Basic
Lease Information is deleted in its entirety and replaced with the following:


For Notice                For Payment
PS Business Parks. L/P/        PS Business Parks, L.P.
c/o PS Business Parks            c/o PS Business Parks
9233 Waterford Centre Blvd., Suite 100    P.O. Box 200697-01





--------------------------------------------------------------------------------





Austin, Texas 78751            Dallas, Texas 75320-0697
Attn: Property Manager


B.Additions. The Lease is amended to include those provisions set forth in
Exhibit B to this Amendment.


X.
Miscellaneous.



i.
This Amendment, including Exhibit A, Exhibit B, and Exhibit C hereto, sets forth
the entire agreement between the parties with respect to the matters set forth
herein. There have been no additional oral or written representations or
agreements. Under no circumstances shall Tenant be entitled to any rent
abatement, improvement allowance, leasehold improvements, or other work to the
Premises, or any similar economic Incentives that may have been provided Tenant
in connection with entering into the Lease, unless specifically set forth in
this Amendment.



ii.
Except as herein modified or amended, the provisions, conditions and terms of
the lease shall remain unchanged and in full force and effect.



iii.
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.



iv.
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.



v.
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment



vi.
Tenant hereby represents to Landlord that Tenant has dean with no broker in
connection with this Amendment other than Endeavor Real Estate Group. Tenant
agrees to indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents
(collectively, the “Landlord Related Parties”) harmless from all claims of any
brokers, other than Endeavor Real Estate Group, claiming to have represented
Tenant in connection with this Amendment. Landlord hereby represents to Tenant
that Landlord has dealt with no broker in connection with this Amendment.
Landlord agrees to indemnify and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents (collectively, the “Tenant
Related Parties”) harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Amendment.



vii.
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant. are (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”); (ii)
designated by the President or OFAC pursuant to the Trading with the Enemy Act,
50 U.S.C.. App. § 5, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224 (September
23, 2001) or any Executive Order of the President Issued pursuant to such
statutes; or (iii) named on the following list that is published by OFAC: “List
of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Term, an uncured event of
default under the Lease will be deemed to have occurred, without the necessity
of notice to Tenant.



viii.
Notwithstanding anything to the contrary contained in this Amendment or the
Lease, the liability of Landlord (and of any successor Landlord) under this
Amendment and the Lease shall be limited to the lesser of (a) the interest of
Landlord In the Building, or (b) the equity interest Landlord would have in the
Building if the Building were encumbered by third party debt in an amount equal
to 80% of the value of the Building (calculations of equity shall be made as of
the initial date Tenant notifies Landlord of the actual or alleged default or
other claim). Tenant shall look solely to Landlord's interest in the Building
for the recovery of any judgment or award against Landlord or any Landlord
Related Party.






--------------------------------------------------------------------------------





Neither Landlord nor any Landlord Related Party shall be personally liable for
any judgment or deficiency, and in no event shall Landlord or any Landlord
Related Party be liable to Tenant for any lost profit, damage to or loss of
business or any form of special, indirect or consequential damage. Before filing
suit for an alleged default by Landlord, Tenant shall give Landlord and any
mortgagee(s) whom Tenant has been notified hold mortgages or other encumbrances
on the Building, notice and reasonable time to cure the alleged default.


ix.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which, together, shall constitute one
and the same Amendment. In order to expedite the transaction contemplated
herein, to the extent allowable under applicable Law, telecopied signatures or
signatures transmitted by electronic mall in so-called “pdf” format may be used
in place of original signatures on this Amendment and shall be of the same force
and effect as original signatures and shall be enforceable and admissible In
lieu of original signatures to this Amendment. Landlord and Tenant intend to be
bound by the signatures on the telecopied or e-mailed document, are aware that
the other party will rely on the telecopied or e-mailed signatures which shall
be of the same force and effect as original hand-written signatures for all
purposes, and hereby waive any defenses to the admissibility or enforcement of
the terms of this Amendment based on such telecopied or a-mailed signatures.





(SIGNATURES ON FOLLOWING PAGE)





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.


LANDLORD:


PS Business Parks, L.P.,
a California limited partnership


By:    PS Business Parks, Inc.,
a California corporation
Its:    General partner


By:
 
Name:
David A. Vicars
Title:
Divisional Vice President





TENANT:


Luminex Corporation,
a Delaware corporation
By:
 
Name:
Harriss Currie
Title:
CFO






--------------------------------------------------------------------------------






EXHIBIT A


OUTLINE AND LOCATION OF EXPANSION SPACE




exhibit101a.jpg [exhibit101a.jpg]





--------------------------------------------------------------------------------






EXHIBIT B


ADDITIONAL PROVISIONS


1.
Option To Renew Lease with respect to the Expansion Space.



a.
Provided the lease is in full force and effect and Tenant is not in Default
under any of the other terms and conditions of the Lease at the time of
notification or commencement, Tenant shall have one (1) option to renew (the
“Renewal Option”) the Term of the Lease for a term of five (5) years (the
“Renewal Term”), for the portion of the Expansion Space being leased by Tenant
as of the date the Renewal Term is to commence, on the same terms and conditions
set forth in the lease, except as modified by the terms, covenants and
conditions as set forth below:



i.
If Tenant elects to exercise the Renewal Option, then Tenant shall provide
Landlord with written notice no earlier than the date which is 365 days prior to
the expiration of the Expansion Space Expiration Date but no later than the date
which is 180 days prior to the expiration of the Expansion Space Expiration
Date. If Tenant fails to provide such notice, Tenant shall have no further or
additional right to extend or renew the Term of the lease.



ii.
During the Renewal Term, the Base Rent shall be the then prevailing market
rental rate (including all market concessions such as tenant finish allowance,
commission and abated rent) for comparable size, quality and location as of the
date the Renewal Option is exercised, taking into account the specific
provisions of the lease which will remain constant. Base Rent during the Renewal
Term shall increase, if at all, In accordance with the increases assumed in the
determination of the then prevailing market rental rate. Base Rent attributable
to the Expansion Space shall be payable in monthly installments in accordance
with the terms and conditions of Article 2 of the Lease. Landlord shall advise
Tenant of the new Base Rent for the Premises no later than 30 days after receipt
of Tenant's written request therefore. Said request shall be made no earlier
than 30 days prior to the first date on which Tenant may exercise its Renewal
Option under paragraph (i) above.



b.
If Tenant is entitled to and properly exercises its Renewal Option, Landlord
shall prepare an amendment (the “Renewal Amendment”) to reflect changes In the
Base Rent, Term, Termination Date with regard to the Expansion Space and other
appropriate terms as provided above. Tenant shall execute and return the Renewal
Amendment to Landlord within 15 days after Tenant’s receipt of same. Tenant’s
failure to return a fully executed Renewal Amendment to Landlord within such
period shall be deemed a termination by Tenant of its Renewal Option and Tenant
shall have no further right to extend the Term of the Lease, but such failure
shall not be a default by Tenant under the Lease.



c.
Except in connection with a Permitted Transfer, the Renewal Option is not
transferable; the parties hereto acknowledge and agree that they intend that the
Renewal Option shall be “personal” to Tenant as set forth above and that in no
event will any assignee or sublessee have any rights to exercise the Renewal
Option. If the Renewal Option is validly exercised or if Tenant falls to validly
exercise the Renewal Option, Tenant shall have no further right to extend the
Term of the lease.



2.
Right of First Refusal.



Tenant (but not any assignee, other than a Permitted Transferee, or subtenant)
shall have a one time right of first refusal to lease that certain space known
as suite 900, 925, 930C, 930D and 940 of McNeil 9 containing approximately
47,039 rentable square feet (the “Right of First Refusal Space”). In the event a
prospective tenant desires to lease the Right of First Refusal Space, or any
portion thereof, from Landlord, Landlord shall notify Tenant thereof in the
manner provided herein for notice, whereupon Tenant shall have ten (10) days
after receipt of such notice to elect under the same terms and conditions as
Landlord was prepared to agree with the prospective tenant to exercise Tenant's
right of first refusal. In the event Tenant falls to give landlord written
notice of Tenant's election to lease the Right of First Refusal Space on the
terms set forth above within said ten (10) day period, Tenant shall have no
further right, title or interest in the Right of First Refusal Space and this
right of first refusal shall be of no further force and effect.





--------------------------------------------------------------------------------






EXHIBIT C


WORK LETTER


TENANT-CONSTRUCTED TENANT IMPROVEMENTS


This Exhibit is attached to and made a part of the First Amendment to that
certain Lease by and between PS Business Parks, L.P., a California limited
partnership (“Landlord”) and Luminex Corporation, a Delaware corporation
(“Tenant”) for space in the Building located at 12301 Technology Blvd., Suite
800, Austin, TX 78727. Capitalized terms not otherwise defined in this Exhibit C
shall have the meaning given to such terms in the Lease of which this Exhibit C
is a part.


1.
Tenant, following the full and final execution and delivery of this Amendment to
which this Exhibit C is attached and the Security Deposit, if any required under
such agreement, shall have the right to perform alterations and improvements in
the Expansion Space (the “Tenant Improvements”). Notwithstanding the foregoing,
Tenant and its contractors shall not have the right to perform the Tenant
Improvements in the Expansion Space unless and until Tenant has complied with
all of the terms and conditions of Article 9 of the Lease, including, without
limitation, approval by Landlord of the final plans for the Tenant Improvements
and the contractors to be retained by Tenant to perform such Tenant
Improvements. Tenant shall be responsible for all elements of the design of
Tenant's plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the Expansion Space and the placement of Tenant's furniture,
appliances and equipment), and Landlord's approval of Tenant's plans shalt in no
event relieve Tenant of the responsibility for such design. Landlord's approval
of the contractors to perform the Tenant Improvements shall not be unreasonably
withheld. The parties agree that Landlord's approval of the general contractor
to perform the Tenant Improvements shall not be considered to be unreasonably
withheld if any such general contractor (a) does not have trade references
reasonably acceptable to Landlord, (b) does not maintain insurance as required
pursuant to the terms of the Lease, (c) does not have the ability to be bonded
for the work in an amount of no less than 150% of the total estimated cost of
the Tenant Improvements, (d) does not provide current financial statements
reasonably acceptable to Landlord, or (e) is not licensed as a contractor in the
state/municipality in which the Expansion Space is located. Tenant acknowledges
the foregoing is not intended to be an exclusive list of the reasons why
Landlord may reasonably withhold its consent to a general contractor. Landlord
acknowledges that it has pre-approved Tenant's right to install new carpet in
the Premises (i) without having to use a general contractor, (II) without having
to engage an architect, and (ill) without having to provide as-built plans for
documenting carpet installation.



2.
Provided Tenant is not in default under the terms of the Lease, Landlord agrees
to contribute the sum of $110,020.00 (the “Tenant Improvement Allowance”) toward
the cost of performing the Tenant Improvements. The Tenant Improvement Allowance
may only be used for the cost of preparing design and construction documents and
mechanical and electrical plans for the Tenant Improvements and for hard costs
in connection with the Tenant Improvements. The Tenant Improvement Allowance
shall be paid to Tenant or, at Landlord's option, to the order of the general
contractor that performed the Tenant Improvements, within 30 days following
receipt by Landlord of (a) receipted bills covering all labor and materials
expended and used In the Tenant Improvements; (b) a sworn contractor's affidavit
from the general contractor and a request to disburse from Tenant containing an
approval by Tenant of the work done; (c) full and final waivers of lien; (d)
as-built plans of the Tenant Improvements; and (e) the certification of Tenant
and its architect that the Tenant Improvements have been installed in a good and
workmanlike manner in accordance with the approved plans, and in accordance with
applicable laws. The Tenant Improvement Allowance shall be disbursed in the
amount reflected on the receipted bills meeting the requirements above.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Tenant Improvement Allowance during the
continuance of an uncured Default under the Lease, and Landlord's obligation to
disburse shall only resume when and if such Default is cured.



3.
In no event shall the Tenant Improvement Allowance be used for the purchase of
equipment, furniture or other items of personal property of Tenant. If Tenant
does not submit a request for payment of the entire Tenant Improvement Allowance
to Landlord in accordance with the provisions contained in this Exhibit C by
November 30, 2017, any unused amount shall accrue to the sole benefit of
Landlord, it being understood that Tenant shall not be entitled to any credit,
abatement or other concession in connection therewith. Tenant shall be
responsible for all applicable state sales or use taxes, if any, payable in
connection with the Tenant Improvements and for Tenant Improvement Allowance.






--------------------------------------------------------------------------------







4.
Without limiting the "as-is" provisions of the Lease, Tenant accepts the
Expansion Space in its “as-is” condition and acknowledges that landlord has no
obligation to make any changes or improvements to the Premises or, except as
provided above with respect to the Tenant Improvement Allowance, to pay any
costs expended or to be expended in connection with any such changes or
improvements in the Expansion Space.



5.
This Exhibit C shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the original Term of
the Lease, whether by any options under the Lease or otherwise, unless expressly
so provided in the Lease or any amendment or supplement to the Lease. Tenant
shall not perform any work in the Expansion Space (including, without
limitation, cabling, wiring, fixturization, painting, carpeting, replacements or
repairs) except in accordance with Article 9 of the Lease.



6.
Not a Construction Contract or an Agreement Collateral to or Affecting a
Construction Contract. Landlord and Tenant agree that this Exhibit is merely one
part of this Amendment, which contains the overall agreement concerning Tenant's
use and occupancy of the Premises. In no event is this Exhibit or the Lease a
construction contract or an agreement collateral to or affecting a construction
contract.





(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)



